Citation Nr: 0637596	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left leg 
disability that he contends began in service.  Service 
medical records confirm that in the context of treatment for 
leg pain, the veteran reported a history of childhood polio 
with no subsequent manifestations.  Orthopedic examination 
revealed multiple stress fractures of the left leg.  The 
veteran was then discharged for a post-polio disorder, which 
was deemed a preexisting condition, based on the report of 
the veteran.

The veteran currently maintains that he did not have polio as 
a child.  In support of his claim, he has submitted letters 
from the Bolivian Athletic Federation, the Cochabamba Table 
Tennis Association, a Cochabamba Tennis Club, and his high 
school, all certifying that he was very active in sports 
leading up to his enlistment, to include soccer, tennis, 
basketball, and track and field, often competing on the 
national level.  Further, he submitted a statement from his 
childhood doctor, attesting that the veteran had no history 
of polio.  Lay statements from the veteran's father also 
indicate that the veteran was an active and healthy child and 
young adult prior to enlisting in the Marine Corps, and that 
he did not have polio. 

Records from the veteran's pre-service years are not of 
record, and therefore it is unclear whether he did, in fact, 
have polio.  Regardless, the veteran was accepted into 
service without polio noted on his September 1988 enlistment 
examination, either objectively found or subjectively 
reported in his history.  During service, he was diagnosed 
with stress fractures of his left leg.  He has submitted 
evidence of a current left leg disorder, though the precise 
nature of that disorder is not entirely clear, as x-rays were 
taken in 2003, but have not yet been obtained. Those x-rays, 
and any other outstanding treatment records both prior to and 
after service should be requested.  Furthermore, an 
examination and opinion are required to determine if a 
medical relationship exists between the stress fractures and 
his current left leg disability.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.  Obtain any private, post-service 
treatment records that the veteran 
identifies.  Of particular interest are 
records from the veteran's treating 
physicians of his youth who submitted 
letters in support of the veteran's claim 
and x-ray reports from private treatment 
obtained from May 2003 forward.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any left leg 
disorder.  All testing deemed necessary 
should be conducted and the results 
reported in detail.  The examiner is asked 
to review the veteran's claims file and 
render an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that any current 
left leg disability diagnosed is related to 
his in-service stress fractures.  Specific 
attention is invited to the tabbed service 
medical records and the private medical 
statements dated in April 2002, attesting 
to no confirmed history of polio. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

